CHS, Inc. v Land O'Lakes Purina Feed, LLC (2021 NY Slip Op 07492)





CHS, Inc. v Land O'Lakes Purina Feed, LLC


2021 NY Slip Op 07492


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Dec. 23, 2021.)


MOTION NO. (587/21) CA 20-00625.

[*1]CHS, INC., PLAINTIFF-RESPONDENT, 
vLAND O'LAKES PURINA FEED, LLC, AND COMMODITY RESOURCE CORP., DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument denied.